McDonald, judge.
The offense is speeding; the punishment, a fine of $25.
Appellant’s conviction resulted from a trial de novo, before a jury, in the County Court of Navarro County, after an appeal from a conviction in Justice of the Peace Court, precinct #1, place #2, of Navarro County.
This Court’s jurisdiction in appeals in causes originating in the justice court is limited to convictions where the fine assessed in the county court exceeds $100. See Art. 53, Vernon’s Ann.C.C.P.; 1 Branch’s Ann.P.C., sec. 408, p. 429-431; Trull v. State, Tex.Cr.App., 334 S.W.2d 180; Williams v. State, Tex.Cr.App., 339 S.W.2d 63 and Payne v. State, Tex.Cr.App., 342 S.W.2d 580.
The appeal is dismissed.